Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-10) in the reply filed on November 9th, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-18 are currently pending in the application. Claims 1-10 are under examination in the application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brady (U.S. 5,197,942).
Regarding claim 1, Brady discloses an orthotic support assembly (foot orthosis 10, Col. 2, line 23), comprising: an internal device (lining 22, Col. 2, line 44) defining an opening (aperture 40, Col. 2, line 25) configured to be positioned around a wound on a foot of a patient (aperture 40 is positioned around an ulcerated site, Col. 2, lines 28-30); and an external device (front portion 14, outer shell 20 Col. 2, line 32-45) configured to be positioned around the internal device (see FIG. 3 of Brady).
Regarding claim 2, Brady further discloses wherein the internal device (22) is formed of foam (lining 22 is formed of a foam-like material, Col. 2, line 51).
Regarding claim 4, Brady further discloses wherein the external device (14, 20) is a walking boot (see FIGS. 1 and 2 of Brady; when connected, front portion 14 and shell 20 form a walking boot).
Regarding claim 5, Brady further discloses wherein the external device (14, 20) includes fasteners (straps 30a, 30b, 30c, and buckles 30d, 30e, 30f, Col. 4, lines 22-25) for securing the external device to the foot of the patient (Col. 4, lines 63-64).
Regarding claim 6, Brady further discloses wherein the internal device (22) is formed of a first material (foam-like material, Col. 2, line 51) and the external device (14, 20) is formed of a second material (plastic, Col. 2, line 49), the first material (foam-like material) being more pliable than the second material (plastic) (wherein it is well known in the art that a foam-like material is more pliable than a plastic).
Regarding claim 7, Brady further discloses wherein the opening (40) defines an internal volume bound by a surface of the foot, an edge surface of the internal device (22) and an internal surface of the external device (20) (see FIG. 4 of Brady below; wherein an edge of the lining 22, a surface of shell 20, and a foot resting on top of lining 22, would define a volume for aperture 40).
Regarding claim 8, Brady further discloses wherein a thickness of the internal device (22) is at least 1/8 inch (“the thickness t of the lining 22 throughout the remainder of the brace 12 is approximately one quarter of an inch”, Col. 2, lines 66-67, Col. 3, lines 1-2)
Regarding claim 9, Brady further discloses a supplemental cushioning layer (sole cushion 24, Col. 3, line 3) secured to an outer surface of the internal device (see FIG. 4 of Brady; sole cushion 24 is disposed on the outer surface of lining 22).
Regarding claim 10, Brady further discloses wherein the opening (40) is positioned in the supplemental cushioning layer (24) (see FIG. 4 of Brady; aperture 40 extends through the sole cushion 24).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady (U.S. 5,197,942) in view of Roon (U.S. 2014/0068837).
	Regarding claim 3, Brady discloses the invention as discussed above. 
Brady does not disclose wherein the internal device includes fasteners for securing the internal device to the foot of the patient.
However, Roon teaches an analogous internal device (foot cover 100, paragraph [0012]) wherein the internal device (100) includes fasteners (tabs 104 have an adhesive layer 108 disposed on the top layer, paragraph [0015]) for securing the internal device to the foot of the patient (“The adhesive layer 104 may then be adhesively coupled to the foot”, paragraph [0016]).
Therefore, it would have been obvious to someone of ordinary skill in the art before the
effective filing date of the claimed invention to have provided the internal device of Brady with fasteners for securing the internal device to the foot of the patient, as taught by Roon, to provide an improved orthotic splint with fasteners disposed on the internal device in order to attach and form the foot cover over around the foot (Roon, paragraph [0017]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC MCQUIGGAN whose telephone number is (571)272-6371. The examiner can normally be reached 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is (571)273-5276.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MCQUIGGAN/               Examiner, Art Unit 3786                                                                                                                                                                                         

/RACHAEL E BREDEFELD/               Supervisory Patent Examiner, Art Unit 3786